Exhibit 10.3

EXECUTION VERSION

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of February 15, 2012, is
entered into among each of the undersigned (each, a “New Subsidiary” and
collectively, the “New Subsidiaries”), and CREDIT SUISSE AG, as administrative
agent and collateral agent (in such capacities, the “Agent”), under that certain
Credit Agreement, dated as of February 14, 2011, as amended by the Amendment
No. 1 and Incremental Term Loan Assumption Agreement, dated as of the date
hereof (as the same may be amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among TransDigm Inc., a Delaware corporation
(the “Borrower”), TransDigm Group Incorporated, a Delaware corporation, the
Subsidiaries of the Borrower from time to time party thereto, the Lenders from
time to time party thereto and the Agent. All capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Credit Agreement.

Each New Subsidiary and the Agent, for the benefit of the Lenders, hereby agree
as follows:

1. Each New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, it will be deemed to be a Loan Party under the
Credit Agreement and a Loan Guarantor for all purposes of the Credit Agreement
and shall have all of the obligations of a Loan Party and a Subsidiary Guarantor
thereunder as if it had executed the Credit Agreement. Each New Subsidiary
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Credit Agreement, including
without limitation (a) all of the representations and warranties of the Loan
Parties set forth in Article III of the Credit Agreement (to the extent made or
deemed made on or after the effective date hereof), (b) all of the covenants set
forth in Articles V and VI of the Credit Agreement and (c) all of the guaranty
obligations set forth in the Guarantee and Collateral Agreement. Without
limiting the generality of the foregoing terms of this paragraph 1, each New
Subsidiary, subject to the limitations set forth in the Guarantee and Collateral
Agreement, hereby absolutely and unconditionally guarantees, jointly and
severally with the other Guarantors, to the Agent and the Lenders, the prompt
payment of the Additional Obligations in full when due (whether at stated
maturity, upon acceleration or otherwise) to the extent of and in accordance
with Guarantee and Collateral Agreement.

2. If required, each New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as reasonably requested by the Agent in
accordance with the Credit Agreement.

3. Each New Subsidiary hereby waives acceptance by the Agent and the Lenders of
the guaranty by such New Subsidiary upon the execution of this Agreement by such
New Subsidiary.



--------------------------------------------------------------------------------

4. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

5. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

 

AMSAFE GLOBAL HOLDINGS, INC. AP GLOBAL HOLDINGS, INC. AP GLOBAL ACQUISITION
CORP. AMSAFE INDUSTRIES, INC. BRIDPORT HOLDINGS, INC. AMSAFE, INC. AMSAFE
AVIATION, INC. AMSAFE BRIDPORT, INC. AMSAFE COMMERCIAL PRODUCTS, INC.
BRIDPORT-AIR CARRIER, INC. BRIDPORT ERIE AVIATION, INC. AMSAFE-C SAFE, INC. By:
  /s/ Gregory Rufus             Name:   Gregory Rufus Title:   Treasurer and
Secretary



--------------------------------------------------------------------------------

 

Acknowledged and accepted: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as Agent   by
/s/ Robert Hetu                                                    Name: Robert
Hetu   Title: Managing Director   by /s/ Kevin
Buddhdew                                                 Name: Kevin Buddhdew  
      Title: Associate